Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 1 of 157 PageID #: 532




                                                                        E

                                                                        X

                                                                        H

                                                                        I

                                                                        B

                                                                        I

                                                                        T



                                                                        D
FILED: KINGS COUNTY CLERK 06/08/2016 03:01 PM                                                 INDEX NO. 500469/2013
       CaseNO.
NYSCEF DOC. 1:18-cv-07178-ENV-JO
               268                          Document 45-5 Filed 06/01/20 Page 2RECEIVED
                                                                                of 157 PageID #: 533
                                                                                         NYSCEF:  06/08/2016




                                                                    At a Commercial Part of the Supreme
                                                                    Court of the State of New York, held in
                                                                    and for the County of Kings, at the
                                                                    Courthouse located at 360 Adam Street,
                                                                    Brooklyn, New York, on the __j|_ day of
                                                                             ,2016.
         PRESENT: Honorable Lawrence Knipel
                  Justice of the Supreme Court


         WELLS FARGO BANK, N.A., as Trustee for                 \x No. 500469/2013
         the registered holders of Sovereign Commercial         j
         Mortgage       Securities     Trust,     2007-C1,      j
         Commercial          Mortgage         Pass-Through      i
         Certificates, Series 2007-C1,                            AMENDED FINAL JUDGMENT
                                                                  OF FORECLOSURE AND SALE
                                            Plaintiff,

                              - against -                           Foreclosure of: 3126 Coney Island
                                                                    Avenue, Brooklyn, NY 11235
         BOYSIN LORICK, CYNTHIA LORICK, NEW
         YORK CITY DEPARTMENT OF HOUSING, Block: 8678
         PRESERVATION AND DEVELOPMENT, NEW Lot:
                                                             59
         YORK CITY ENVIRONMENTAL CONTROL
         BOARD and "JOHN DOE NO. 1" TO "JOHN
         DOE NO. 10" inclusive, the last ten names being
         fictitious and unknown to plaintiff, the persons or
         parties intended being the tenants, occupants,
         persons or corporations, if any, having or claiming
         an interest in or lien upon the premises described
         in the complaint,

                                            Defendants.

                 UPON the summons and complaint dated January 30, 2013 duly filed in this action with

         the Office of the Kings County Clerk on the same date (the "Complaint"); and upon the Notice

         of Pendency of Action duly filed in this action with the Office of the Clerk of Kings County on

         May 17, 2013; and upon proceedings thereon, showing that each of the defendants herein have

         been duly served with the Summons and Complaint in this action; and it appearing to the

         satisfaction of the Court that plaintiff Wells Fargo Bank, N.A., as Trustee for the registered



         11252977V.2 057301/0853817


                                                          1 of 11
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 3 of 157 PageID #: 534



  holders of Sovereign Commercial Mortgage Securities Trust, 2007-C1, Commercial Mortgage

  Pass-Through Certificates, Series 2007-C1 ("Plaintiff), acting by and through Waterstone Asset

  Management LLC, its Sub-Special Service^ brings this action to foreclose a Consolidation,

  Extension and Modification Agreement (the "Consolidated Mortgage") upon certain real and

  personal property situated in the City of New York, County of Kings, State of New York, Block

  8678, Lot 59 on the Tax Map of the County of Kings, known by the street address 3126 Coney

  Island Avenue (the "Premises"); and upon the executed Stipulation of Settlement entered

  February 28, 2014 (the "Stipulation"), pursuant to which Boysin Lorick consented to entry of

  this final judgment of foreclosure and sale; and upon the Final Judgment of Foreclosure and Sale

  dated February 21, 2014 and entered herein on March 5, 2014; and upon the Order Appointing

  Substitute Referee dated August 7, 2015, which Order Appointing Substitute Referee appointed

  Jeffrey R. Miller, Esq., as Substitute Referee; and upon the order of the Honorable Lawrence

  Knipel entered November 18, 2015 directing the Substitute Referee to compute the amount due

  to Plaintiff and ordering Plaintiff to submit a final judgment on notice to all parties;

          AND on reading and filing the Report of Amount Due of Jeffrey R. Miller, Esq., the

  Substitute Referee, by which Report of Amount Due, bearing the date of March 23, 2016, it

  appears that the sum of $3,668,619.69 was due thereon as of January 31, 2016; and that the

  mortgaged premises should be sold in one parcel; and upon the affirmation of Keith M.

  Brandofino dated March 31, 2016; and due deliberation having been had thereon;

          NOW, upon proof of due notice of this application upon all parties who had not waived

  the same, and upon proof of service of the Order of Reference as provided therein,

          ON MOTION of Kilpatrick Townsend & Stockton, LLP, attorneys for the plaintiff, it is




  11252977V.2 057301/0853817



                                                2 of 11
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 4 of 157 PageID #: 535



           ORDERED, ADJUDGED AND DECREED, that the caption of this action be amended

  by striking therefrom the remaining defendants sued herein as "John Doe No. 1" to "John Doe

  No. 10", all without prejudice to the proceedings heretofore had herein; and it is further

           ORDERED, ADJUDGED AND DECREED, that the caption of this action, as amended,

  shall read as follows:

  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF KINGS
  WELLS FARGO BANK, N.A, as Trustee for                       Index No. 500469/2013
  the registered holders of Sovereign Commercial
  Mortgage       Securities     Trust,     2007-C1,
  Commercial          Mortgage         Pass-Through
  Certificates, Series 2007-C1,

                                      Plaintiff,

                        - against -

  BOYSIN LORICK, CYNTHIA LORICK, NEW
  YORK CITY DEPARTMENT OF HOUSING,
  PRESERVATION AND DEVELOPMENT AND
  NEW   YORK CITY     ENVIRONMENTAL
  CONTROL BOARD,

                                      Defendants.


  and it is further

          ORDERED, ADJUDGED AND DECREED, that the said Report of Jeffrey R. Miller,.

  Esq, dated as of March 23, 2016 be, and the same is hereby to the extent provided for herein

 ratified and confirmed; and it is further

          ORDERED, ADJUDGED AND DECREED, that the above-described mortgaged

  premises or such part thereof as may be sufficient to discharge the mortgage debt, the expenses

  of the sale and the costs of this action as provided by the Real Property Actions and Proceedings

  Law be sold, in one parcel, at public auction in Room 224 of Kings County Supreme Court, 360


  i I252977V.2 057301/OS53817



                                                    3 of 11
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 5 of 157 PageID #: 536



  Adams Street, Brooklyn, New York 11201, on a Thursday afternoon at 2:30 P.M., by and under

  the direction of Jeffrey R. Miller, Esq. who is hereby appointed Substitute Referee for that

  p^rrpose,'that the/said Substitute Referee shall set the date of sale and give public notice of the

  time and pl£se-o£sale in accordance with RPAPL 231 in
                                                                 u
                                                                 fl^€
                                                                             //
                                                                            \\&$0.f (^ .
                                                                                           /
  and it is further

          ORDERED, ADJUDGED AND DECREED that said Referee shall accept at such sale

  the highest bid offered by a bidder, who shall be identified upon the court record, and shall

  require that such successful bidder immediately pay to the Substitute Referee in cash or certified

  or bank check payable to such Referee, ten percent of the sum bid and shall execute Terms of

  Sale for the purchase of the premises, unless such successful bidder is the plaintiff herein, in

  which case, no deposit against the purchase price shall be required, and it is further

          ORDERED, ADJUDGED AND DECREED that in the event that the first successful

  bidder fails to immediately pay the ten percent deposit as provided herein or fails to execute the

  Terms of Sale immediately following the bidding upon the subject property, the property shall

  thereafter immediately, on the same day, be reoffered at auction, and it is further

          ORDERED, ADJUDGED AND DECREED that the closing of title shall take place at the

  office of the Substitute Referee or at such other location as the Substitute Referee shall determine

  within forty-five days after such sale unless otherwise stipulated by all parties. The Substitute

  Referee shall transfer title only to the successful bidder at the auction. Any delay or adjournment

  of the closing date beyond forty-five days may be stipulated among the parties, with the

  Substitute Referee's consent, up to ninety days from the date of sale, but any adjournment

  beyond ninety days may be set only with the approval of this Court, and, it is further




  11252977V.2057301/OS53S17



                                               4 of 11
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 6 of 157 PageID #: 537



          ORDERED, ADJUDGED AND DECREED that the Substitute Referee deposit all funds

  received pursuant to this Order in his/her             own name      as Substitute Referee in

                                       Bank within the City of New York , and it is further

          ORDERED, ADJUDGED AND DECREED that said Substitute Referee on receiving the

  proceeds of such sale shall forthwith pay therefrom:

          FIRST: The statutory fees and commissions of said Substitute Referee pursuant to CPLR

  § 8003 (b) which shall not exceed $500 unless the sale price (the amount of the accepted bid)

  exceeds $50,000. In the event the sale price exceeds fifty thousand dollars and additional

  compensation (including commissions) in excess of $500 is sought pursuant to CPLR § S003(b),

  and if no surplus monies are produced by the sale, the parties may present a stipulation, signed

  by the Substitute Referee and all parties appearing, agreeing to a stated sum, to be so-ordered by

  the Court. Where surplus monies will be available following distribution of sums as provided

  herein, or where the parties are unable to agree to the Substitute Referee's proper compensation

  under CPLR § 8003 (b), application shall be made to this Court on notice to all parties known to

  be entitled to claim against any surplus monies, including the defaulting owner of the equity of

  redemption. Such application shall be promptly submitted to the Court within five days of the

  transfer of the deed and prior to filing the Report of Sale. The five day period for payment of

  surplus money into Court as set forth in RPAPL § 1354(4), and the thirty day period set forth in

  RPAPL § 1355 for the filing of the Report of Sale shall be deemed extended pending the

  decision of the Court regarding such application.

          In the event a scheduled sale is cancelled or postponed, pursuant to CPLR § 8003(a),

  plaintiff shall compensate the Substitute Referee in the sum of $250.00 for each adjournment or

  cancellation unless the Substitute Referee has requested the delay. Such compensation may be




  I1252977V.2 057301/0853817



                                             5 of 11
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 7 of 157 PageID #: 538



  recouped from the proceeds of sale as a cost to plaintiff. This Order shall constitute the necessary

 prior authorization for compensation as set forth herein.

         No compensation in excess of S750, including compensation authorized pursuant to

  CPLR § 8003 (a) for computation of the sum due to plaintiff, may be accepted by the Substitute

 Referee without Court approval and compliance with the filing provisions of Section 36.4 of the

 Rules of the Chief Judge.

         SECOND: The expenses of the sale, including the cost of advertising as shown on the

 bills presented and certified by said Substitute Referee to be correct, copies of which shall be

 annexed to the Report of Sale and the NYC Transfer Tax, pursuant to 19 RCNY 23-03(d)(2),

 if applicable, payable within 30 days of delivery of the deed pursuant to 19 RCNY 23-08(a).

 The Referee shall not be held responsible for the payment of penalties or fees pursuant to

 this appointment. Purchaser and any title company hired by the purchaser shall be

 responsible for any penalties or fees incurred as a result of a late payment of the tax as

 required pursuant to the City Administrative Code 19 RCNY 23-08(a) which requires

 payment within 30 days. The Purchaser shall hold the Substitute Referee harmless from

 any such penalties accessed as a result of late payment of these taxes.

         THIRD: Pursuant to Real Property Actions and Proceedings Law § 1354, in accordance

 with their priority according to law, taxes, assessments, sewer rents, water rates and any charges

 placed upon the property by a city agency which have priority over the foreclosed mortgage,

 which are liens on the premises at the time of sale with such interest or penalties which may have

 lawfully accrued thereon to the date of payment.

         FOURTH: Said Substitute Referee shall then pay to the plaintiff or its attorney the sum

                                for costs and disbursements in this action to be taxed by the Clerk



 1I252977V.2 057301/0353817



                                               6 of 11
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 8 of 157 PageID #: 539



      d inserted herein, with interest from the date hereof, [together with an additional allowance of
          O          /
  $       £ ^0 U._             hereby awarded to the plaintiff in addition to costs with interest thereon

  from the date hereof,] and also the sum of $3,668,619.69 the said amount so reported due as

  aforesaid, together with interest thereon pursuant to the terms of the Note from January 31,2016,

  the date the interest was calculated to in said Report, to the date of entry of this Order, and

  thereafter at the statutory post-judgment rate to the date of transfer of title, or so much thereof as

  the, purchase money of the mortgaged premises will pay of the same, together with

      Q ^j ffT?ffip>hereby awarded to the plaintiff as reasonable legal fees, together with any
                 /


  advances as provided for in the note and mortgage which plaintiff may have made for taxes,

  insurance, principal and interest and any other charges due to prior mortgages or to maintain the

  premises pending consummation of this foreclosure sale, not previously included in the

  computation, upon presentation to the Substitute Referee of receipts for said expenditures, all

  together with interest thereon pursuant to the note and mortgage as above provided. Copies of

  such receipts shall be annexed to the Referee's Report of Sale. Plaintiff shall timely move to

  confirm the Referee's Report of Sale pursuant to RPAPL § 1355. It is further

          ORDERED, ADJUDGED AND DECREED that in case the plaintiff be the purchaser of

  said mortgaged premises at said sale, said Referee shall not require the plaintiff to pay in cash the

  entire amount bid at said sale, but shall execute and deliver only to the plaintiff a deed of the

  premises sold upon the payment to said Substitute Referee of the sum awarded to him or her

  under the above provisions marked "FIRST", "SECOND", and "THIRD" if such expenses were

  paid by the Substitute Referee, or in lieu of the payment of said last mentioned amounts, upon

  filing with said Substitute Referee receipts of the proper municipal authorities showing payment

  thereof. The balance of the amount bid, after deducting therefrom the aforementioned payments




  11252977V.2 057301/0853817




                                                 7 of 11
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 9 of 157 PageID #: 540


     to the Substitute Referee for compensation and expenses, taxes, assessments, sewer rents, water

     rates, and priority Hens of a city agency, shall be allowed to the plaintiff and applied by said

     Substitute Referee upon the amounts due to the plaintiff as specified in item marked

     "FOURTH". If upon so applying the balance of the amount bid, there shall be a surplus over and

     above the said amounts due to the plaintiff, the plaintiff shall pay to the said Substitute Referee,

     upon delivery to plaintiff of said Substitute Referee's deed, the amount of such surplus which

     shall be applied by the Substitute Referee, upon motion made pursuant to RPAPL § 1351(3) and

     proof satisfactory to the Substitute Referee of the sums due thereon, to any subordinate mortgage

     duly recorded against the property, pursuant to RPAPL § 1354 (3), which payment shall be

     reported in the Referee's Report of Sale. Any surplus remaining after all payments as herein

     provided shall be deposited into Court in accordance with RPAPL § 1354 (4) and the Substitute

     Referee shall immediately give notice of such surplus to the owner of the mortgaged premises as

     identified by plaintiff at the time of the sale, and it is further

             ORDERED, ADJUDGED AND DECREED that said Substitute Referee take the receipt

     of the plaintiff or plaintiffs attorney for the amounts paid as hereinbefore directed in item

     marked "FOURTH", and file it with his/her Report of Sale, that he/she deposit the surplus

     monies, if any; with the Kings County Clerk within five days after the same shall be received

     unless such period be deemed extended by the filing of an application for additional

     compensation as set forth herein, to the credit of this action, to be withdrawn only upon order of

     the Court, signed by a Justice of the Court; that said Substitute Referee make his/her Report of

     such Sale under oath showing the disposition of the proceeds of the sale, accompanied by the

     vouchers of the persons to whom payment was made, and file it with the Kings County Clerk,

     with a copy to the Chambers of the Appointing Justice, within thirty days after completing the




     11252977V.2057301/OS53817




                                                 8 of 11
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 10 of 157 PageID #: 541



   sale and executing the proper conveyance to the purchaser or within thirty days of the decision of

   the court with respect to any application for additional compensation; and it is further

           ORDERED, ADJUDGED AND DECREED, that if the proceeds of such sale be

   insufficient to pay the amount reported due to the plaintiff with interest and costs as aforesaid,

   the plaintiff may recover of the defendants Boysin Lorick and Cynthia Lorick the whole

   deficiency or so much thereof as the Court may determine to be just and equitable of the. residue

   of the mortgaged debt remaining unsatisfied after the sale of the mortgaged premises and the

   application of the proceeds thereof, provided a motion for a deficiency judgment shall be made

   as prescribed by Section 1371 of the Real Property Actions and Proceeding Law within 90 days

   of the delivery of the deed by the Substitute Referee, and the amount thereof is determined and

   awarded by an order of this Court as provided for in said action; and it is farther

           ORDERED, ADJUDGED AND DECREED, that the purchaser or purchasers at such sale

   be let into possession on production of the Substitute Referee's deed or deeds; and it is further

           ORDERED, ADJUDGED AND DECREED, that each and all of the defendants in this

   action, and all persons claiming under any of them after the filing of such Notice of Pendency of

   this action, be and they are hereby forever barred and foreclosed of all right, claim, lien, title,

   interest and equity of redemption in the said mortgaged premises and each and every part

   thereof; and it is further

           ORDERED, ADJUDGED AND DECREED, that said premises is to be sold in one parcel

   in "as is" physical order and condition on the day of sale, subject to any state of facts that an

   inspection of the premises would disclose, any state of facts that an accurate survey of the

   premises would show, any covenants, restrictions, declarations, reservations, easements, right of

   way and public utility agreements of record, any building and zoning ordinances of the




   11252977V.2 057301/0853817



                                                9 of 11
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 11 of 157 PageID #: 542



    municipality in which the mortgaged premises is located and possible violations of same, any

    rights of tenants or persons in possession of the subject premises, prior liens of record, if any,

    except those liens addressed in section 1354 of the Real Property Actions and Proceedings law,

    and any equity of redemption of the United States of America to redeem the premises within 120

    days from the date of sale. Risk of loss shall not pass to purchaser until closing of title.

             ORDERED, that in Absence of the Substitute Referee, the Court may designate a another

    Substitute Referee forthwith; and it is further

             ORDERED, that the Substitute Referee appointed herein is subject to the requirements of

    Rule 36.2(c) of the Chief Judge, and if the Substitute Referee is disqualified from receiving an

    appointment pursuant to the provisions of that Rule, the Substitute Referee shall notify the

    Appointing Judge forthwith; and it is further

             ORDERED, that a copy of this Judgment with Notice of Entry shall be served upon the

    designated Substitute Referee, the owner of the equity of redemption as of the date of this Order,

    any tenants named in this action and any other party entitled to notice within twenty days of

    entry and no less than thirty days prior to sale; and it is further

             ORDERED, that the Plaintiff shall serve a copy of the Notice of Sale upon the Owner of

    Equity of Redemption at both his/her last known address and the property address (affidavit of

    such service shall be presented to the Foreclosure Clerk on or before the auction sale) and upon

    the Foreclosure Deparrn^eirj^at least ten (10) days prior to the scheduled sale.
                       /      (^

    Dated:
                  /

                                                    ENTERED:



                                                                                    KNIPEL J.S.C.


    \2 057301/0853817




                                                10 of 11
Case 1:18-cv-07178-ENV-JO
        SUPREME COURT OF Document
                          THE STATE45-5  FiledYORK
                                     OF NEW   06/01/20 Page 12 of 157 PageID #: 543
        COUNTY OF KINGS

       WELLS FARGO BANK, N.A., as Trustee for the
       registered holders of Sovereign Commercial
       Mortgage Securities Trust, 2007-C1, Commercial
       Mortgage Pass-Through Certificates, Series 2007-C1,

                                   Plaintiff,

       " agamst "                                                          Index No,: 500469/2013
       BOYSIN LORICK, CYNTHIA LORJCK, NEW
       YORK CITY DEPARTMENT OF HOUSING,
       PRESERVATION AND DEVELOPMENT, NEW
       YORK CITY ENVIRONMENTAL CONTROL
       BOARD and "JOHN DOE NO. 1" TO "JOHN DOE
       NO. 10" inclusive, the last ten names being fictitious
       and unknown to plaintiff, the persons or parties
       intended being the tenants, occupants, persons or
       corporations, if any, having or claiming an interest in
       or lien upon the premises described in the complaint,

                                   Defendants.


        NOTICE OF SETTLEMENT OF PROPOSED AMENDED
       FINAL JUDGMENT AND AMENDED FINAL JUDGMENT
                 OF FORECLOSURE AND SALE




                                         ATTORNEYS AT LAW

       ATTORNEYS FOR WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF
       SOVEREIGN COMMERCIAL MORTGAGE SECURITIES TRUST, 2007-C1, COMMERCIAL MORTGAGE
                         PASS-THROUGH CERTIFICATES, SERIES 2007-C1

                                OFFICES AND POST OFFICE ADDRESS

                                 1114 Avenue of the Americas, 21st Floor
                                         New York, NY 10036
                                        TEL. NO.: (212)775-8700
                                        FAX NO.: (212)775-8800




                                                11 of 11
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 13 of 157 PageID #: 544
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 14 of 157 PageID #: 545
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 15 of 157 PageID #: 546
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 16 of 157 PageID #: 547
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 17 of 157 PageID #: 548
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 18 of 157 PageID #: 549
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 19 of 157 PageID #: 550
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 20 of 157 PageID #: 551
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 21 of 157 PageID #: 552
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 22 of 157 PageID #: 553
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 23 of 157 PageID #: 554
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 24 of 157 PageID #: 555
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 25 of 157 PageID #: 556
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 26 of 157 PageID #: 557
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 27 of 157 PageID #: 558
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 28 of 157 PageID #: 559
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 29 of 157 PageID #: 560
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 30 of 157 PageID #: 561
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 31 of 157 PageID #: 562
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 32 of 157 PageID #: 563
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 33 of 157 PageID #: 564
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 34 of 157 PageID #: 565
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 35 of 157 PageID #: 566
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 36 of 157 PageID #: 567
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 37 of 157 PageID #: 568
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 38 of 157 PageID #: 569
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 39 of 157 PageID #: 570
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 40 of 157 PageID #: 571
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 41 of 157 PageID #: 572
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 42 of 157 PageID #: 573
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 43 of 157 PageID #: 574
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 44 of 157 PageID #: 575
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 45 of 157 PageID #: 576
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 46 of 157 PageID #: 577
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 47 of 157 PageID #: 578
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 48 of 157 PageID #: 579
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 49 of 157 PageID #: 580
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 50 of 157 PageID #: 581
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 51 of 157 PageID #: 582
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 52 of 157 PageID #: 583
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 53 of 157 PageID #: 584
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 54 of 157 PageID #: 585
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 55 of 157 PageID #: 586
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 56 of 157 PageID #: 587
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 57 of 157 PageID #: 588
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 58 of 157 PageID #: 589
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 59 of 157 PageID #: 590
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 60 of 157 PageID #: 591
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 61 of 157 PageID #: 592
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 62 of 157 PageID #: 593



                   25.     By Order Appointing Substitute Referee dated August 7, 2015 and entered

   on September 25, 2015 (“Order Appointing Substitute Referee”), the Court substituted Jeffrey R.

   Miller, Esq. (the “Substitute Referee”) as substitute referee to carry out all of the duties of the

   Referee. A copy of the Order Appointing Substitute Referee is attached hereto as Exhibit H.

                               DEFAULT UNDER THE SETTLEMENT

                   26.     After entering into the Stipulation, Borrowers failed to satisfy their

   obligations under the Stipulation and did not pay any amounts toward the Outstanding

   Indebtedness.

                   27.     Due to protracted motion practice, the discovery of environmental

   conditions at the Premises and the retirement of the original referee, Plaintiff had been unable to

   schedule the foreclosure sale of the Premises within one year of entering the Foreclosure

   Judgment.

                                CALCULATION OF AMOUNT DUE

                   28.     As of January 31, 2016, Borrowers are indebted to Plaintiff, pursuant to

   the Loan Documents for the total amount of $3,668,619.69, calculated as follows:

                   Unpaid Principal Balance (as agreed to per the
                                                                              $1,992,410.85
                   Stipulation and ordered per the Foreclosure Judgment)
                   Accrued and Unpaid Contract Interest Through and
                   Including October 14, 2013 (as agreed to per the             $125,812.46
                   Stipulation and ordered per the Foreclosure Judgment)
                   Accrued and Unpaid Contract Interest From October
                   15, 2013 Through and Including January 31, 2016
                          Rate: 5.25%                                           $244,070.40
                          Per Diem: $290.56
                          Number of Days: 840
                   Accrued and Unpaid Default Interest Through and
                   Including October 14, 2013 (as agreed to per the             $239,768.88
                   Stipulation and ordered per the Foreclosure Judgment)
                   Accrued and Unpaid Default Interest From October
                   15, 2013 Through and Including January 31, 2016
                                                                                $499,766.40
                          Rate: 10.75%
                          Per Diem: $594.96

                                                   7
   7855505V.5 057301/0853817
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 63 of 157 PageID #: 594
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 64 of 157 PageID #: 595
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 65 of 157 PageID #: 596
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 66 of 157 PageID #: 597
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 67 of 157 PageID #: 598
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 68 of 157 PageID #: 599
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 69 of 157 PageID #: 600
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 70 of 157 PageID #: 601
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 71 of 157 PageID #: 602
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 72 of 157 PageID #: 603
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 73 of 157 PageID #: 604
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 74 of 157 PageID #: 605
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 75 of 157 PageID #: 606
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 76 of 157 PageID #: 607
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 77 of 157 PageID #: 608
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 78 of 157 PageID #: 609
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 79 of 157 PageID #: 610
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 80 of 157 PageID #: 611
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 81 of 157 PageID #: 612
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 82 of 157 PageID #: 613
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 83 of 157 PageID #: 614
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 84 of 157 PageID #: 615
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 85 of 157 PageID #: 616
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 86 of 157 PageID #: 617
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 87 of 157 PageID #: 618
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 88 of 157 PageID #: 619
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 89 of 157 PageID #: 620
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 90 of 157 PageID #: 621
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 91 of 157 PageID #: 622
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 92 of 157 PageID #: 623
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 93 of 157 PageID #: 624
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 94 of 157 PageID #: 625
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 95 of 157 PageID #: 626
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 96 of 157 PageID #: 627
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 97 of 157 PageID #: 628
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 98 of 157 PageID #: 629
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 99 of 157 PageID #: 630
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 100 of 157 PageID #: 631
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 101 of 157 PageID #: 632
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 102 of 157 PageID #: 633
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 103 of 157 PageID #: 634
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 104 of 157 PageID #: 635
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 105 of 157 PageID #: 636
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 106 of 157 PageID #: 637
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 107 of 157 PageID #: 638
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 108 of 157 PageID #: 639
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 109 of 157 PageID #: 640
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 110 of 157 PageID #: 641
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 111 of 157 PageID #: 642
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 112 of 157 PageID #: 643
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 113 of 157 PageID #: 644
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 114 of 157 PageID #: 645
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 115 of 157 PageID #: 646
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 116 of 157 PageID #: 647
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 117 of 157 PageID #: 648
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 118 of 157 PageID #: 649
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 119 of 157 PageID #: 650
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 120 of 157 PageID #: 651
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 121 of 157 PageID #: 652
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 122 of 157 PageID #: 653
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 123 of 157 PageID #: 654
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 124 of 157 PageID #: 655
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 125 of 157 PageID #: 656
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 126 of 157 PageID #: 657
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 127 of 157 PageID #: 658
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 128 of 157 PageID #: 659
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 129 of 157 PageID #: 660
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 130 of 157 PageID #: 661
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 131 of 157 PageID #: 662
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 132 of 157 PageID #: 663
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 133 of 157 PageID #: 664
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 134 of 157 PageID #: 665
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 135 of 157 PageID #: 666
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 136 of 157 PageID #: 667
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 137 of 157 PageID #: 668
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 138 of 157 PageID #: 669
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 139 of 157 PageID #: 670
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 140 of 157 PageID #: 671
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 141 of 157 PageID #: 672
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 142 of 157 PageID #: 673
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 143 of 157 PageID #: 674
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 144 of 157 PageID #: 675
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 145 of 157 PageID #: 676
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 146 of 157 PageID #: 677
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 147 of 157 PageID #: 678
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 148 of 157 PageID #: 679
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 149 of 157 PageID #: 680
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 150 of 157 PageID #: 681
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 151 of 157 PageID #: 682
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 152 of 157 PageID #: 683
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 153 of 157 PageID #: 684
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 154 of 157 PageID #: 685
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 155 of 157 PageID #: 686
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 156 of 157 PageID #: 687
Case 1:18-cv-07178-ENV-JO Document 45-5 Filed 06/01/20 Page 157 of 157 PageID #: 688




            SUPREME COURT OF THE STATE OF NEW YORK
            COUNTY OF KINGS

            WELLS FARGO BANK, N.A., as Trustee for the
            registered holders of Sovereign Commercial
            Mortgage Securities Trust, 2007-C1, Commercial
            Mortgage Pass-Through Certificates, Series 2007-C1,

                                         Plaintiff,

            - against -                                                          Index No.: 500469/2013
            BOYSIN LORICK, CYNTHIA LORICK, NEW
            YORK CITY DEPARTMENT OF HOUSING,
            PRESERVATION AND DEVELOPMENT, NEW
            YORK CITY ENVIRONMENTAL CONTROL
            BOARD and “JOHN DOE NO. 1” TO “JOHN DOE
            NO. 10” inclusive, the last ten names being fictitious
            and unknown to plaintiff, the persons or parties
            intended being the tenants, occupants, persons or
            corporations, if any, having or claiming an interest in
            or lien upon the premises described in the complaint,

                                         Defendants.



                                   REFEREE’S OATH AND REPORT




           ATTORNEYS FOR WELLS FARGO BANK, N.A., AS TRUSTEE FOR THE REGISTERED HOLDERS OF
           SOVEREIGN COMMERCIAL MORTGAGE SECURITIES TRUST, 2007-C1, COMMERCIAL MORTGAGE
                             PASS-THROUGH CERTIFICATES, SERIES 2007-C1

                                       OFFICES AND POST OFFICE ADDRESS

                                       1114 Avenue of the Americas, 21st Floor
                                               New York, NY 10036
                                              TEL. NO.: (212) 775-8700
                                              FAX NO.: (212) 775-8800




   US2008 4309079.1 58959-853817
